                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOEL SNIDER,                                   )
                        Plaintiff,             )      Civil Action No.18-735
                                               )
       v.                                      )      Judge Cathy Bissoon
                                               )
ROBERT GILMORE, et al.,                        )      Magistrate Judge Lisa Pupo Lenihan
                                               )
                        Defendants.            )


                                     MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On September 6, 2019, Magistrate Judge Lenihan issued an Order, (Doc. 85), denying

Plaintiff Joel Snider’s (“Plaintiff’s”) Motion for Order to Perform Mental Health Evaluation,

(Doc. 84), which sought a court order to compel his alleged treating psychiatrist, Dr. Adam

Bloom, to perform a mental health evaluation. In her Order, Judge Lenihan indicated that, to the

extent that Dr. Bloom is Plaintiff’s treating psychiatrist, he should submit a request to Dr. Bloom

for such an evaluation.

       Plaintiff filed Objections to Judge Lenihan’s Order on October 24, 2019 (“Objections,”

Doc. 89). Plaintiff’s Objections indicate that he has submitted a request for an evaluation, but

also states that it is “his understanding that he needs a court order” to receive the mental health

evaluation. Id. at 5.

       After reviewing Plaintiff’s Motion, Judge Lenihan’s Order, and the Objections, no part of

Judge Lenihan’s Order is clearly erroneous or contrary to law. Plaintiff has given the
undersigned no reason to believe that a Court order is required for him to obtain an evaluation to

determine his mental health status or needs.

       Accordingly, it hereby is ORDERED that Plaintiff Joel Snider’s Objections, (Doc. 89),

are OVERRULED.

       IT IS SO ORDERED.



November 6, 2019                                     s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge




cc (via ECF email notification):
All Counsel of Record

cc (via First-Class U.S. Mail):
JOEL SNIDER
KZ-8124
SCI Houtzdale
PO Box 1000
Houtzdale, PA 16698
